                   Case 2:19-cv-00027 Document 1 Filed 06/11/19 Page 1 of 4



                           IN THE UNITED STATES DISTRICT COURT FOR THE
                                    WESTERN DISTRICT OF TEXAS
                                         DEL RIO DIVISION

JULIAN TREVINO DE HOYOS,                       §
      Plaintiff,                               §
                                               §
v.                                             §        Civil Action No. 2:19-CV-00027
                                               §
UNITED STATES OF AMERICA,                      §
     Defendant.                                §

                                 PLAINTIFF’S ORIGINAL COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

          NOW COMES JULIAN TREVINO DE HOYOS, hereinafter referred to as "Plaintiff",

complaining of and about the UNITED STATES OF AMERICA, hereinafter referred to as

"Defendant", and for cause of action would respectfully show onto the Court as follows:

                                              A. Parties

          1.        Plaintiff, JULIAN TREVINO DE HOYOS, an individual, is a resident of Eagle

Pass, Maverick County, Texas.

          2.        Defendant, UNITED STATES OF AMERICA, may be served with process by

     sending a certified copy of the summons and of this complaint by certified mail to each

     of the following individuals:

               •    Mr. John F. Bash, United States Attorney for the Western District of Texas,
                    601 NW Loop 410, Suite 600, San Antonio, Texas 78216;

               •    Ms. Stephanie Rico, Civil Process Clerk, Office of the United States Attorney
                    for the Western District of Texas, 601 NW Loop 410, Suite 600, San Antonio,
                    Texas 78216; and

               •    Mr. William Barr, Attorney General of the United States, Department of
                    Justice, 950 Pennsylvania Avenue, N.W., Washington, D.C. 20530.

     SERVICE OF PROCESS ON THESE INDIVIDUALS IS REQUESTED AT THIS TIME.


Plaintiff’s Original Complaint
Page 1 of 4
                 Case 2:19-cv-00027 Document 1 Filed 06/11/19 Page 2 of 4



                                           B. Jurisdiction

         3.        The Court has jurisdiction over the lawsuit under 28 U.S.C. § 1346(b) because

the suit involves a claim against the United States for property damage and personal injury

caused by the negligent act of a government employee while acting within the scope of her

employment.

                                              C. Venue

         4.        Venue is proper in this district under 28 U.S.C. § 1402(b) because the acts or

omissions complained of occurred in this district.

                                      D. Conditions Precedent

         5.        Plaintiff timely presented this claim in writing to the UNITED STATES OF

AMERICA through United States Customs and Border Protection (“USCBP”). This suit is

filed within six months after USCBP’s final written notice of its denial of the claim.

                                               E. Facts

         6.        On March 16, 2018, Plaintiff suffered personal injuries and property damage

when he was involved in a collision with a motor vehicle owned by USCBP and driven by

USCBP’s employee, SELENA SOSA.

         7.        On the date in question, Plaintiff was stopped in a parking lot for a business

located at 2137 E. Garrison Street in Eagle Pass, Maverick County, Texas. SELENA SOSA

entered the parking lot in a 2010 Ford Expedition and struck Plaintiff's vehicle. At all times

relevant hereto, SELENA SOSA was acting in the course and scope of her employment with

USCBP.




Plaintiff’s Original Complaint
Page 2 of 4
                    Case 2:19-cv-00027 Document 1 Filed 06/11/19 Page 3 of 4



                                       F. Federal Tort Claims Act

         8.          SELENA SOSA was negligent at the time of the collision. SELENA SOSA was an

employee of Defendant and was acting in the course and scope of her office or employment

at the time of the collision made the basis of this lawsuit. SELENA SOSA had a duty to

exercise ordinary care and operate the motor-driven equipment she was driving

reasonably and prudently. SELENA SOSA breached this duty in the following ways:

               a. Failing to maintain a proper lookout.
               b. Failing to turn the vehicle she was operating.
               c. Failing to timely stop the vehicle she was operating.

         9.          Under the laws of the State of Texas, a private person would be liable to

Plaintiff for this act. Under 28 U.S.C. § 2674, the UNITED STATES OF AMERICA is liable to

Plaintiff for his damages resulting from the damage to property and personal injuries.

                                              G. Damages

         10.         As a direct and proximate result of Defendant’s negligence, Plaintiff has

suffered the following injuries and damages:

               a.    Physical pain and mental anguish in the past and future.
               b.    Physical impairment in the past and future.
               c.    Mental anguish in the past and future.
               d.    Reasonable medical expenses in the past and future.
               e.    Loss of future earnings and future earning capacity.
               f.    Loss of household services in the past and future.
               g.    Property damage.

                                                H. Prayer

         11.         For these reasons, Plaintiff asks that Defendant UNITED STATES OF

AMERICA be cited to appear and that after trial, the Court award Plaintiff judgment against

Defendant for the following:



Plaintiff’s Original Complaint
Page 3 of 4
                 Case 2:19-cv-00027 Document 1 Filed 06/11/19 Page 4 of 4



                        a.   Actual damages.
                        b.   Prejudgment and postjudgment interest.
                        c.   Costs of suit.
                        d.   All other relief, in law or equity, the Court deems appropriate.

                                                          Respectfully submitted,

                                                          WATKINS & SHATTLES, P.L.L.C.
                                                          926 Chulie Drive
                                                          San Antonio, TX 78216
                                                          (210) 225-6666
                                                          (210) 225-2300 -facsimile

                                                          By:_/s/ Charles Shattles____________
                                                                 CHARLES SHATTLES
                                                                 State Bar No. 24037479
                                                                 chuck@wstriallaw.com
                                                          Lead Attorney for Service and Notice

                                                          and

                                                          LAW OFFICES OF MICHAEL MILLER, P.C.
                                                          926 Chulie Drive
                                                          San Antonio, TX 78216
                                                          (210) 225-6666
                                                          (210) 225-2300 – facsimile

                                                          By:_/s/ Michael Miller____________
                                                                 MICHAEL MILLER
                                                                 State Bar No. 00788060
                                                                 mmiller@michaelmillerlaw.com




Plaintiff’s Original Complaint
Page 4 of 4
